DETAILED ACTION
	Claims 1-10, 13, 15 and 17-30 are currently pending.  Claims 1-10, 13, 15, 17-21, 23-25 and 28-30 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 09/24/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior objection of claim 27 is withdrawn as a result of Applicant utilizing the correct claim identifier.
The prior rejection of claims 1-10, 13, 15, 17-21 and 23-25 under 112 (b) is withdrawn as a result of Applicant correcting antecedent basis and clarity of language issues.
Examiner’s Note
Applicant's amendments and arguments filed 12/08/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 12/08/2021, it is noted that claims 1-4, 15, 
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 7-10, 13, 15, 17-21, 23-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 (previously applied) in view of US 2012/0321578 (previously applied) as evidenced by Humblebee & Me (Humblebee & me, A Quick Guide to Candelilla Wax and Liquid oil ratios (04/26/2014) pgs. 1-43, previously applied).
Regarding claim 1, the limitation of a solid cosmetic composition for makeup or treatment comprising a continuous fatty phase is met by the ‘912 publication teaching a cosmetic composition containing at least one liquid fatty phase, wherein the composition may be in the form of a lipstick (abstract) and may be in the form of a water in oil emulsion [0025], thus teaching water being dispersed in a continuous fatty phase.
Regarding the limitation of the fatty phase comprising at least one silicone polyamide, said silicone polyamide representing at most 9% by weight with respect to the total weight of said compositions is met by the ‘912 publication teaching the fatty phase including at least one silicone polyamide type wherein the polyamide is a structuring polymer (abstract) wherein the structuring polymer is present from 2 to 60 wt% of the total composition [0022], thus overlapping with the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding the limitation of at least one non-volatile polar hydrocarbon-based oil wherein the at least one non-volatile, polar hydrocarbon-based oil is chosen from a group including C10-C26 alcohols and ester oils is met by the ‘912 publication teaching isononyl isononanoate, an elected oil, in Example 3, wherein additional oils include at least one oil including C8 to C26 fatty alcohols (claim 26), encompassing the elected octydodecanol.
Regarding the limitation of at least one wax is met by the ‘912 publication teaching the composition may also include waxes [0272].
Regarding the limitation of an aqueous phase dispersed in the continuous fatty phase is met by the ‘912 publication teaching water in oil emulsions [0025] wherein the aqueous phase contains water [0273].
Regarding claim 2, the limitation of characterized in that the silicone polyamide is between 2 and 9% by weight in relation to the total weight of the composition is met by the ‘912 publication teaching the fatty phase including at least one silicone polyamide type wherein the polyamide is a structuring polymer (abstract) wherein the structuring polymer is present from 2 to 60 wt% of the total composition [0022] wherein specific examples include 10 and 16 wt% (Example 1, Example 3), thus overlapping with the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 
Regarding claim 4, the limitation of comprising at least 5% by weight of silicone resin with respect to the total weight of the composition is met by the ‘912 publication teaching DC 593 Fluid comprising trimethyl-siloxysilicate at 10% (Example 3) wherein the instant specification evidences DC 593 Fluid is a silicone resin [0116].  The ‘912 publication teaches the total fatty phase can be 1% to 99% ([0236],[0239], thus teaching the oil components including siloxysilicates to be an optimizable parameter. 
Regarding claim 5, the limitation of 7 to 40% by weight water with respect to the total weight of the composition is met by the ‘912 publication teaching water being present at 0.5 to 30% relative to the total weight of the composition [0273].
Regarding claims 7-10 regarding the claimed structure of the silicone polyamide, the ‘912 publication exemplifies the use of the elected nylon-611/dimethicone copolymer (Example 3), and thus reads on the claimed structure.
Regarding claim 13, the limitation of wherein said silicone resin is present in a ratio such that silicone resin/silicone polyamide mass proportion is between 1 and 7/3 is met by the ‘912 publication teaching DC 593 Fluid at 10 wt% and polyamide present at 16 wt%, wherein polyamide may additionally be present from 5 to 40% [0022], thus leading to a ratio 2 (10wt%/5wt% = 2).  Further the ‘912 publication teaches the polyamide to be present in a range and wherein all oil components are taught in a broad range [0239], as MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Regarding claims 18-21, the limitation of at least one additional oil chosen from including non-volatile silicone oils present from 1-30 wt% is met by the ‘912 publication teaching phenyl trimethicone, the elected additional oil, at 10 wt% of the total composition (Example 3).
Regarding claim 23, the limitation of which comprises at least one aqueous phase thicken polymer is met by the ‘912 publication teaching thickened or gelling with an aqueous phase thickening or gelling agent (claim 36).
Regarding claims 24-25, the limitation of comprising at least one hydrocarbon or silicone non-ionic surfactant with an HLB less than or equal to 8 at form 0.1 to 20 wt% in relation to the total weight of the composition is met by the ‘912 publication teaching polyglyceryl-2-diisostearate at 10 wt% (Example 3) which has an HLB value of 4 (page 1).
Regarding claim 28, the limitation of at least one non-volatile polar hydrocarbon-based oil wherein the at least one non-volatile, polar hydrocarbon-based oil is chosen from a group including C10-C26 alcohols and ester oils is met by the ‘912 publication teaching isononyl isononanoate, an elected oil, in Example 3, wherein additional oils include at least one oil including C8 to C26 fatty alcohols (claim 26), encompassing the elected octydodecanol.


	The ‘912 publication does not specifically teach at least one polar wax with a melting point less than or equal to 90 degrees C, the at least one polar wax is chosen from silicone waxes, alcohol waxes, ester waxes and mixtures thereof, wherein said wax representing at least 7% by weight with respect to the total weight of said composition (claim 1), between 7 and 20% by weight of polar wax (claim 3) wherein the wax has a melting point of less than or equal to 80 degrees C (claim 17).

	The ‘578 publication teaches a solid water-in-oil emulsion comprising an aqueous phase emulsified fatty phase comprising a polar wax, especially a natural or natural origin polar wax (abstract).  The solid water-in-oil emulsion is formed by all ingredients brought to a high temperature to carry out emulsification.  The emulsion solidifies in course of cooling, to give a compact and solid appearance at ambient temperature [0009].  The natural or natural-origin polar wax allows a product to be obtained which combines very good hot and cold stability with fresh and moisturizing texture [0021].  The product may be a lipstick [0026].  Polar waxes are taught to be used in the solid water-in-oil emulsion [0126] wherein the wax is taught to have a solid at ambient temperature of 25 degrees C and a melting temperature of more than 30 degrees C and possibly up to 200 degrees C.  By taking the wax to its melting temperature it is possible 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use candela wax taught by the ‘578 publication in the composition taught by the ‘912 publication because the ‘578 publication teaches candela wax is a natural wax known to be used in water in oil emulsions to form lipstick compositions and the ‘912 publication is directed to a lipstick composition which is in the form of an water in oil emulsion which includes a wax compound.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
	One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘912 publication teaches candelilla wax as a wax to be used in the lipstick composition and the ‘578 publication more specifically teaches candelilla wax to be a preferred wax.   One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the concentration of wax taught by the ‘578 publication in the composition taught by the ‘912 publication as both the ‘578 publication and the ‘912 publication are directed to lipstick compositions which may be water in oil formation .

Claims 1 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 and US 2012/0321578 as applied to claims 1-5, 7-10, 13, 15, 17-21, 23-25 and 28-29 above, and further in view of US 2006/0134028 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘578 publication.  
The combination of references does not teach the elected C20-C40 (hydroxystearyloxy)alkyl stearate wax.
The combination of references does not specifically teach a wax having a formula R1COOR2 wherein R1 and R2 are aliphatic linear, branched or cyclic chains of  which the number of atoms varies from 10 to 50, and which the meting point temperature varies from 30 to 120 degrees C and waxes of animal and plain origin (claim 30).
The ‘028 publication teaches moisturizing keratinous material which contains a solid wax capable for stabilizing the at least one polyol in an anhydrous solid 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the Kester K82P wax as taught by the ‘028 publication in the composition taught by the ‘912 publication and the ‘578 publication because the ‘912 publication teaches lipstick composition which include waxes and the ‘028 publication teaches a specific wax known to be used in lipstick composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘578 publication teaches ester wax of natural origin may be used in the lipstick formulation and the ‘028 publication teaches an ester wax derived from natural materials.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘028 publication is directed to a lipstick composition which contains a silicone resin and a wax and the ‘912 publication teaches .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578 and US 2006/0134028 as applied to claims 1-5, 7-10, 13, 15, 17-21, 23-25 and 28-29 above, and further in view of Lochhead (Lochhead, Robert, et al., Cosmetics and Toiletries, (01/29/2015), pgs. 1-18, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘028 publication.  
The combination of references does not teach the specifically elected surfactant, polyglycerol-4 isostearate.
Lochhead teaches transfer resistant lipstick (title).  The lipsticks are taught to include polyglyceryl 4-isostearate to provide a suitable degree of shine (page 3, 5th paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include polyglycerol 4-isostearate in the composition taught by the ‘912 publication as Lochhead teaches polyglyceryl 4-isostearate is used to provide a desired amount of shine in a lipstick composition and the ‘912 publication is directed to a lipstick composition.  One of ordinary skill in the art would have a .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578 and US 2006/0134028 as applied to claims 1-5, 7-10, 13, 15, 17-21, 23-25 and 28-29 above, and further in view of US 2014/0154196 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘028 publication.  
	The combination of references does not specifically teach having a hardness that varies from 20 to 90 Nm-1 (claim 6).
	The ‘196 publication is directed to a cosmetic composition for making up and/or caring for the lips (abstract).  The composition may be a water in oil type emulsion [0045].  The term solid is a hardness of greater than 30 Nm-1 [0052] wherein the hardness is preferably less than 300 Nm-1 [0063].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a lipstick with the hardness taught by the ‘196 publication for the lipstick formulation taught by the ‘912 publication because the ‘912 publication teaches a solid lipstick formulation and the ‘196 publication teaches what the term solid means in lipstick formulation in means of hardness.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘912 publication teaches that it is well known to optimize 
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘912 publication and the ‘578 publication as evidenced by Humblebee & Me:
Applicant argues the present inventors have surprisingly and unexpectedly succeeded in providing compositions that make it possible to achieve a solid cosmetic formulation, in particular for lip makeup, which exhibits good stretchability qualities while still being non-tacky and conferring freshness and hydration upon application.  Further the composition has good stability over time and do not migrate or at most only migrate very little.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stretchability, non-tacky, freshness and stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally it appears Applicant is arguing unexpected results, however has not provided data to link the unexpected properties to the structure claimed.  The burden is on the applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significant.  MPEP 76.02(b).

In response, a reference is not only as good as it’s claimed embodiments but is rather good for the teachings of the entire reference. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).  The ‘912 publication teaches the formulation may include water [0273], thus teaching the addition of water to the composition.  The ‘912 publication exemplifies Example 3 [0331] and additionally teaches the composition may be in the form of a water in oil emulsion or oil in water emulsion [0025] wherein the addition of water is specifically taught [0273].  Thus it would have been prima facie obvious to one of ordinary skill in the art to modify example 3 to include water as emulsions including water and the addition of water are specifically contemplated by the ‘912 publication. 
	Applicant argues the Examiner states the ‘912 publication does not teach at least one polar wax.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is over a combination of reference wherein the ‘578 publication teaches at least one polar wax (abstract, [0143]-[0144]). 

In response, as was noted in the rejection the amount of DC 593 Fluid as well as the silicone polyamide are optimizable parameters.    The ‘912 publication teaches additional crystalline silicone polymers such as C30-45 alkyl dimethicone present at 10%, thus teaching the range of crystalline silicone polymer and wherein the silicone polyamide polymer is additionally taught as a range.   The ‘912 publication teaching DC 593 Fluid at 10 wt% and polyamide present at 16 wt%, wherein polyamide may additionally be present from 5 to 40% [0022], thus leading to a ratio 2 (10wt%/5wt% = 2).  Further the ‘912 publication teaches the polyamide to be present in a range, as MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
 Applicant argues the ‘912 publication and the ‘578 publication teach away from the present invention.  The ‘578 publication teaches a solid water in oil emulsion which teaches not to use a silicone oil [0095].  The ‘578 publication are very explicit concerning this as demonstrated by the following, comparative example 2 contains 4.08% candelilla wax and 16% dicarpylyl carbonate instead of volatile alkane is unstable [0265] and comparative example 3 which contains 4.08% candelilla wax and 16% propanediol dicarpylate instead of 16% by weight of volatile alkane, is not homogenous [0265].  The ‘578 publication teaches that the use of dicapryl carbonate or propanediol dicaprylate, preferred non-volatile polar hydrocarbon oils of the present 
In response, the ‘578 publication teaches the polar waxes may be present from 0.5 to 10% [0145] which may be used in water in oil emulsions [0146].  Additionally the ‘912 publication teaches the composition may include waxes such as candelilla wax (claim 44) and does not teach the inclusion of dicaprylyl carbonate or propanediol dicaprylate thus the comparative examples of the ‘578 publication do not teach away.  The ‘912 publication teaches the elected oils, the inclusion of waxes which may be present from 0.01 to 50 wt% ([0272]-[0273]), wherein candelilla wax is taught as a possible component (claim 44).  Thus the ‘912 publication provides an expectation of success in combining all of the claimed components.
Applicant argues the ‘578 publication should not be used for the isolated feature regarding the polar wax, indeed it teaches complete cosmetic compositions which mandatorily comprise a volatile alkane.
In response, the ‘912 publication teaches the use of the candelilla wax to be used in a lipstick composition, thus already teaching the presence of the wax component in the composition.  The ‘578 publication more specifically teaches candelilla wax to be a preferred wax.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the concentration of wax taught by the ‘578 publication in the composition taught by the ‘912 publication as both the ‘578 publication and the ‘912 publication are directed to lipstick compositions which may be water in oil formation containing a wax component.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize 
Applicant argues the ‘578 publication application teaches 4-5% wax in all examples, none teach at least 7%.
In response, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). The ‘578 publication teaches the polar waxes may be used in concentrations of 0.5 to 10%, so as to give a texture which is both solid and creamy [0145], thus teaching an overlapping range with the instant claim and further providing motivation to optimize the amount added, to obtain the desired texture of solid and creamy.
Applicant argues claim 1 is commensurate in scope with the present disclosure.  A showing of unexpected results for a single member of a claimed subgenus or a narrow portion of the claimed range would be sufficient to rebut a prima facie case of obvious if a skilled artisan could ascertain a trend in the exemplified data would allow him to reasonable extend the probative value thereof.  It is well established that 
In response, Applicant’s provided examples are directed to specific ingredients for each of the silicone polyamide, silicone resin, non-volatile polar hydrocarbon based oil and polar wax, wherein the instant claims are more broadly directed to classes of these material.  The provided examples are additionally directed to a specific concentration of each ingredient wherein the instant claims are broadly directed to ranges.  Thus the provided results are not commensurate in scope with the instant claims.  
In response, Applicant has compared the combination of candelilla wax and C20-C40 alkyl stearate wax and C20-C40 alkyl stearate at specific concentration to that of polyethylene wax and C20-C50 alcohols.  Applicant states A comprising C30 to 50 alcohols have a melting point at 95 to 90 degrees and obtains a stick that is not smooth and has irregularities and is not homogenous ([0626], [0628]).  Thus examples provided by Applicant falls within the claimed wax (alcohol waxes) wherein the melting temperature is 90-95 degrees, wherein the claims requires 90 degrees or less.  Thus per Applicant’s own examples an embodiment wherein the tested alcohol wax has a melting temperature of 90 degrees does not provide the desired results.  Further the claims are broadly directed to classes of waxes, at least one polar was chosen from silicone waxes, alcohol waxes, ester waxes and mixtures thereof, wherein only candela wax with C20-C40 alkyl stearate wax and C20-C40 alkyl stearate wax alone have been tested at a specific concentration.  This does not present enough data points for concentration or types of wax to obtain a trend in the data.  Further the additional 
	103 over the ‘912 publication and the ‘578 publication in view of the ‘028 publication:
	Applicant argues the ‘028 publication does not overcome the above discussed deficiencies of the ‘912 publication and the ‘578 publication.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.
	103 over the ‘912 publication and the ‘578 publication in view of Lochead:
	Applicant argues Lochead was relied upon for a disclosure of polyglycerol-4 isostearate however is not even related to the use of polar waxes and does not overcome the above discussed deficiencies.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.
103 over the ‘912 publication and the ‘578 publication in view of the ‘196 publication (Cavazutti):
Applicant argues the ‘196 publication was relied upon for a disclosure of hardness however is not even related to the use of polar waxes and does not overcome the above discussed deficiencies.
	In response, Applicant’s arguments regarding the ‘912 publication and the ‘578 publication are addressed above when first presented.

	In response, the ingredients being melted prior to pouring is found to be persuasive, however the presented data still has commensurate in scope issues as discussed above.
	Applicant argues the reasoning of the Examiner on page 20 that the comparative lipstick A comprises 8% by weight of C30 to 50 alcohols and thus per Applicant’s own examples an embodiment wherein the tested alcohol was has a melting temperature of 90 degrees does not provide the desired results and is in error.  This wax has a melting point of 95 degrees, thus is outside the scope of the invention and has a melting point higher than 90 degrees C.
	In response, the melting point is taught to be around 95 degrees for the C30 to 50 alcohols, thus allowing for melting temperatures above 95 degrees, wherein the heating is taught to be at about 95 degrees to 100 degrees.  Thus it is still unclear if the example is clearly melting during the preparation.  The data provided does not clearly state that is it heated above the melting temperature, which is required to obtain a homogenous solution.

	In response, Applicant’s arguments regarding unexpected results are addressed above.
Applicant argues the Examiner relied upon In re Van Guens to support disregarding, dismissing and failing to consider the problem addressed by and the unexpected results achieved by the present invention.  This reliance on In re Van Guens is misplaced.  It is not even necessary to recite in the claims the properties of the subject matter and improvements of the invention.  Instead, Van Guens was attempting to limit the meaning of the already claimed term uniform magnetic field.  The issue was concerned with a structural imitation being read into claims not concerned with unexpected results.
In response, Applicant attempts to read limitations of good stretchability qualities while being non-tacky and conferring freshness upon application and stability into the claims.  Limitations regarding these properties are not present in the claims, nor are all of these feature expounded upon regarding the unexpected results.  The unexpected results presented by Applicant were not ignored, but rather specifically addressed wherein the results were fully presented (see page 14-15 of the Final Office action dated 12/21/2020) and further addressed above.
Applicant cites numerous case law regarding obviousness, expectation of success and predictability.

Applicant argues on page 14 of the office action the Examiner argues In re Keller and In re Merck.  Applicant argues Keller is not relevant to the present application where the cited art as mentioned above does not explicitly disclose and odes not lead to the claimed composition for achieving the results obtainable by the present invention.
In response, the citation in regards to In re Keller and In re Merck was to address Applicant’s arguments that the ‘028 publication does not teach the use of at least 7% polar wax in a formulation comprising at least 7% water.  The rejection is not only over the ‘028 publication but the combination of the ‘912 publication and the ‘028 publication. The ‘912 publication teaches the claimed amount of water and the ‘028 application teaches the claimed amount of wax being present, as was previously stated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613